Citation Nr: 0940102	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for left elbow 
bursitis.

3.  Entitlement to service connection for a left wrist cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to July 2005 
and a period of active duty for training from March 2003 to 
July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran testified before a decision review officer (DRO) 
at a hearing at the RO in Lincoln, Nebraska in August 2007.  
A transcript of the hearing is associated with the claims 
file and has been reviewed.


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
the Veteran has a left shoulder disability that is related to 
active military service.

2.  The competent evidence demonstrates that the Veteran has 
left elbow bursitis that is related to active military 
service.

3.  The competent evidence demonstrates that the Veteran has 
a left wrist cyst that is related to active military service.





CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Left elbow bursitis was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A left wrist cyst was incurred in the Veteran's active 
duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2006 letter 
provided this notice to the Veteran.  

The Board observes that the August 2006 letter was sent to 
the Veteran prior to the November 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the August 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  With regard to the issues of service 
connection for left elbow bursitis and a left wrist cyst, the 
Veteran was afforded a compensation and pension (C&P) 
examination in November 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the service and VA treatment records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and provides a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion, 
with respect to the issues of service connection for left 
elbow bursitis and a left wrist cyst, has been met.  
38 C.F.R. § 3.159(c) (4) (2008).

With regard to the issue of service connection for a left 
shoulder disability, after a review of the record, the Board 
notes that an examination was not provided, but further finds 
that an examination is not necessary.  There is no competent 
evidence of a current diagnosis or an in-service event, 
injury, or disease that can be associated with the claimed 
disability, as such; the Board finds that the Veteran has not 
satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for a left shoulder disability, left elbow 
bursitis and a left wrist cyst that were incurred while on 
active duty service.  For reasons explained below the Board 
finds that service connection must be granted for left elbow 
bursitis and a left wrist cyst, but denied for a left 
shoulder disability.
I.  Left Shoulder Disability

The Veteran stated at his August 2007 DRO hearing that he 
believed that he was placing additional strain on his left 
shoulder in compensation for his right shoulder and while he 
noted that his left shoulder does not really cause him pain, 
he contends that he should be service-connected for the left 
shoulder.  However, as will be explained below, the Board 
finds that the Veteran's claim for a left should disability 
must be denied because there is no evidence that the Veteran 
suffered from a left shoulder injury while in service and no 
evidence of a current disability.  

After reviewing the Veteran's service treatment records, the 
Board finds that there is no evidence that the Veteran 
complained of any left shoulder injury while on active duty.  
Indeed, the March 2005 Post Deployment Health Assessment 
listed all systems as normal and the report of medical 
assessment associated noted that the Veteran had not suffered 
from any injury or illness while on active duty for which he 
did not seek care.  As such, the Board finds that the Veteran 
did not have a left shoulder injury while on active duty.

Additionally, the Board notes that a review of the post-
service VA treatment records does not indicate that the 
Veteran has been treated for or diagnosed with any left 
shoulder disability.  In light of the lack of evidence, the 
Board finds that the Veteran does not have a current left 
shoulder disability.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

While the Board acknowledges the Veteran's statements with 
regard to left shoulder disability, there are no concurrent 
medical records which corroborate these statements and the 
Board finds the competent medical evidence to be of greater 
probative weight with regard to a diagnosis of a left 
shoulder disability.  
The Board acknowledges that the Veteran's contentions that he 
is suffering from a left shoulder injury that is related to 
his military service, however, while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the Veteran's statements are afforded no probative value with 
respect to the medical question of whether the Veteran has a 
current left shoulder disability or whether such disorder is 
related to service.

Therefore, with consideration of the service treatment 
records, the VA treatment records, the Veteran's service 
separation examination, and the absence of a current 
diagnosis, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left shoulder disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Left Elbow Bursitis

The Board notes that the Veteran was diagnosed with left 
elbow bursitis while on active duty in Afghanistan according 
to the statement of medical examination and duty status 
report, DA Form 2173, dated May 2005.  The Board does 
acknowledge that another in-service treatment report dated 
prior to the aforementioned report noted that the Veteran's 
left elbow bursitis was resolving, but subsequent reports 
note that the Veteran's left elbow bursitis, while improving, 
was ongoing.  As such, the Board finds that the Veteran was 
diagnosed with left elbow bursitis while on active duty.

An examination, including a nexus opinion was requested with 
regard to this issue.  The examination report does include an 
opinion from the examiner with regard to this issue, 
although, the Board notes, that the examiner did not provide 
an opinion that used the requested probability terminology.  
However, the examiner did note that the Veteran's 
symptomatology was consistent with a history of bursitis and 
the examiner diagnosed the Veteran with left elbow bursitis.  
The Board acknowledges the examiner's statement that the 
intermittent soreness that the Veteran was experiencing at 
the time of the examination was not related to treatment the 
Veteran had received in service.  However, given the 
examiner's statement that bursitis is often a chronic 
condition with flare-ups occurring intermittently, the 
examiner's diagnosis of left elbow bursitis, and 
acknowledgement of the in-service diagnosis of left elbow 
bursitis, the Board finds that the Veteran has a current 
diagnosis of left elbow bursitis that is at least as likely 
as not related to his active duty service.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran is currently 
diagnosed as having left elbow bursitis and there is a 
competent medical opinion, based on examination of the 
Veteran and review of his records, stating that the Veteran's 
current symptomatology is consistent with a history of 
bursitis which the Veteran was diagnosed with during his 
active military service.  Under the circumstances, the Board 
must conclude that the Veteran's left elbow bursitis was 
incurred in service.

Under the above circumstances, the Board finds that the 
evidence is in equipoise.  In resolving all doubt in favor of 
the Veteran, his claim of service connection for left elbow 
bursitis is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Left Wrist Cyst

The Board observes that the Veteran suffered from a cyst on 
his left wrist while serving in Afghanistan as noted on his 
July 2006 post-deployment health reassessment report.  The 
Veteran testified at his August 2007 DRO hearing that the 
cyst spontaneously went away but has subsequently 
occasionally reappeared ever since.  

The Board notes that at the time of the November 2006 C&P 
examination the Veteran did not present with a ganglion cyst 
on his left wrist.  The examiner was asked to provide a nexus 
opinion and a rationale for that opinion in the November 2006 
examination.  The examiner noted that generally ganglion 
cysts have an idiopathic etiology and that it was therefore 
impossible to know the exact etiology of the Veteran's 
ganglion cyst.  As noted above, the Veteran's service 
treatment records indicate that he did suffer from a ganglion 
cyst while on active duty and the November 2006 C&P examiner 
diagnosed the Veteran with a ganglion cyst.  Given the 
diagnosis in service, the current diagnosis, and the 
examiner's statement that the etiology is idiopathic, the 
Board finds that it is as least as likely as not that the 
idiopathic etiology of the Veteran's left wrist ganglion cyst 
had its origins in service.  

Under the above circumstances, the Board finds that the 
evidence is in equipoise.  In resolving all doubt in favor of 
the Veteran, his claim of service connection for left wrist 
ganglion cyst is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for left elbow bursitis is 
granted.

Entitlement to service connection for a left wrist cyst is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


